IN THE SUPREME COURT OF THE STATE OF MONTANA




DAVID C. MOGAN,
            Plaintiff and Appellant,
     -vs-
ALLSTATE MOTOR CLUB, INC.,
            Defendant and Respondent.



APPEAL FROM:     District Court of the Tenth Judicial District,
                 In and for the County of Fergus,
                 The Honorable Peter L. Rapkoch, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                  David C. Mogan, Hinsdale, Montana, (Pro Se)
            For Respondent:
                 William E. Berger, Wilkins and Berger, Lewistown,
                 Montana


                               Submitted on Briefs:    August 9, 1990
                                           Decided :
Filed:



                                ' Clerk
    '   ..
1            \
                                                                             f '     ;
Justice Diane G. Barz delivered the Opinion of the Court.


             David C. Mogan appeals the judgment of the District Court,
Tenth            Judicial   District,    Fergus   County,   granting   defendant/
respondent, Allstate Motor Club, Inc., summary judgment, dismissing
Mogan's first amended complaint, and imposing sanctions against
Mogan            pursuant   to   Rule   11, M.R.Civ.P.        This   Court         finds
substantial evidence in the record which supports the District
Court's determination that the matter should be dismissed and that
Rule 11 sanctions were appropriate.
             On October     16, 1989, Mogan       filed suit against Allstate

claiming non-payment of a $41.20 claim.                  Allstate had paid the
claim in full on September 11, 1989, and on September 27, 1989,
Mogan had signed a release stating that all claims against Allstate
had been satisfied. Mogan's claim was not "well grounded in fact"
or "warranted by existing law" as required by Rule 11, M.R.Civ.P.
In addition, we find the District Court's award to Allstate of
costs and            attorney's    fees totalling $1,793.75 is a         sanction

specifically authorized by Rule 11, M.R.Civ.P.
             We reject Mogan's argument that the ruling is invalid because
he had insufficient notice of an earlier hearing where default
judgment was entered against him for two reasons:                1)    notice was
proper; and 2) Mogan was present at the second hearing when the
District Court reheard the matter.
             We also note that appellant Mogan has failed to pay this

Court's filing fee for appeal of this action.                 Until such fee is
                                                              L

4   '   *b
                                                     I'   i
received, David C. Mogan is barred from bringing any further
actions in this Court.
         Affirmed.   Let remittitur issue forthwith.   See Rules 34 and
35, M.R.App.P.

         Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as

precedent and shall be published by its filing as a public document
with the Clerk of the Supreme Court and by a report of its result
to Montana Law Week, State Reporter and West Publishing Company.